Citation Nr: 1412857	
Decision Date: 03/26/14    Archive Date: 04/08/14

DOCKET NO.  10-16 664	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee


THE ISSUE

Entitlement to special monthly allowance based on the Veteran's spouse's need for regular aid and attendance.


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

L. Durham, Counsel





INTRODUCTION

The Veteran served on active duty from May 1968 to April 1970.

This matter is before the Board of Veterans' Appeals  (Board) on appeal from a September 2009 rating decision by the VA RO in Nashville, Tennessee, which denied the current appellate claim.

This matter was remanded in February 2012 for further development

Additional evidence has been submitted after the most recent supplemental statement of the case (SSOC) without a waiver of consideration by the agency of original jurisdiction.  However, as this issue is being granted in full, the Board finds no prejudice in proceeding to adjudicate the issue as done below.  


FINDING OF FACT

There is an approximate balance of positive and negative evidence as to whether the Veteran's spouse is in need for regular aid and attendance.


CONCLUSION OF LAW

Resolving doubt in favor of the appellant, the criteria for the award of regular aid and attendance for the Veteran's spouse have been met. 38 U.S.C.A. § 1115 (West 2002 & Supp. 2013), 38 C.F.R. §§ 3.351, 3.352 (2013).







REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the claim, the benefit sought on appeal has been granted, as discussed below.  As such, the Board finds that any error related to the VCAA on this claim is moot.  See 38 U.S.C. §§ 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013); Mayfield v. Nicholson, 19 Veteran. App. 103, (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Analysis

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The need for aid and attendance is defined as helplessness or being so nearly helpless as to require the regular aid and attendance of another person.  38 C.F.R. 
§ 3.351(b).  The Veteran's spouse will be considered in need of aid and attendance if she is (1) blind or so nearly blind as to have corrected visual acuity of 5/200 or less, in both eyes, or concentric contraction of the visual field to 5 degrees or less; (2) is a patient in a nursing home because of mental or physical incapacity; or (3) establishes a factual need for aid and attendance under the criteria set for in 38 C.F.R. § 3.352(a).  38 C.F.R. § 3.351(c). 

Under 38 C.F.R. § 3.352(a), the following criteria will be accorded consideration in determining the need for regular aid and attendance: the inability of a claimant to dress or undress herself, or to keep herself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without aid (this will not include the adjustment of appliances which normal persons would be unable to adjust without such aid, such as supports, belts, lacing at the back, etc.); the inability of a claimant to feed herself through loss of coordination of upper extremities or through extreme weakness; inability to attend to the wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect the claimant from hazards or dangers incident to her daily environment. 
	
It is not required that all of the disabling conditions enumerated be found to exist before a favorable ruling may be made.  The particular personal functions which the claimant is unable to perform should be considered in connection with her condition as a whole.  It is only necessary that the evidence establish that the claimant is so helpless as to need regular aid and attendance, not that there be a constant need.  Determinations that the claimant is so helpless, as to be in need of regular aid and attendance will not be based solely on an opinion that the claimant's condition is such that it would require her to be in bed.  They must be based on the actual requirements of personal assistance from others.  38 C.F.R. § 3.352(a); Turco v. Brown, 9 Vet. App. 222, 224 (1996).

The Veteran's spouse underwent a VA eye examination and a VA aid and attendance or housebound examination in September 2012.  The VA eye examiner determined that, based upon the ocular examination, the Veteran's spouse does not qualify for aid and attendance due to visual issues.  At the VA aid and attendance or housebound examination, the examiner determined that the Veteran's spouse was not so helpless due to her medical disabilities as to need the regular aid and attendance of another person.

However, in a March 2013 letter from a registered nurse at Methodist University Hospital Transplant Institute, it was noted that the Veteran's spouse is currently listed for a liver transplant.  She suffers from advanced end stage liver disease, advanced cirrhosis, Crohn's disease, likely metabolic syndrome, esophageal stricture, gastro-esophageal reflux disease, chronic hyponatremia, and profound weakness and deconditioning.  It was further noted that she depends entirely upon her spouse for attendance to her activities of daily living, such as meal preparation and set-up, bathing, dressing, and toileting, and that the nature of her chronic liver disease has led to this decline in her physical stamina and her inability to meet her own daily living needs. 

Subsequently, an April 2013 discharge summary from Methodist Hospital revealed that the Veteran's spouse underwent an orthotopic liver transplantation.  In May 2013, a nursing clinical progress note indicated that she had bowel and bladder incontinence, weakness, needed assistance with ambulation, activities of daily living, a fall/injury and used a walker.  

As noted above, it is not required that all of the disabling conditions enumerated in 38 C.F.R. § 3.352(a) be found to exist before a favorable rating may be made.  See Turco.  Moreover, the United States Court of Appeals for Veterans Claims (Court) has held that the requirement that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim.  See McClain v. Nicholson, 21 Vet. App. 319   (2007).  Therefore, in light of the fact that the March 2013 letter from the registered nurse at Methodist University Hospital Transplant Institute determined that the Veteran's spouse depends entirely upon the Veteran for attendance to her activities of daily living, such as meal preparation and set-up, bathing, dressing, and toileting, and that the nature of her chronic liver disease has led to this decline in her physical stamina and her inability to meet her own daily living needs, the Board will resolve all reasonable doubt in favor of the appellant and grant the claim for special monthly allowance based on the Veteran's spouse's need for regular aid and attendance. 

	(CONTINUED ON NEXT PAGE)









ORDER

Entitlement to special monthly allowance based on the Veteran's spouse's need for regular aid and attendance is granted.




____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


